


Exhibit 10.99


First Amendment
to the
DTE Energy Company Long-Term Incentive Plan
as Amended and Restated Effective May 1, 2014


Recitals


A.    On May 1, 2014, the shareholders of DTE Energy Company (the “Company”)
approved the DTE Energy Company Long-Term Incentive Plan as Amended and Restated
Effective May 1, 2014 (the “LTIP”), to enable the Company to attract and retain
executives and management personnel.


B.    Article 14.01 of the LTIP authorizes the Company’s Board of Directors (the
“Board”) to amend the LTIP when the amendment is non-material and does not
require shareholder approval.


C.    By a resolution properly adopted on February 4, 2016, the Board amends the
LTIP to impose additional requirements for vesting and payment of Awards
following a Change in Control under specified circumstances.


Plan Amendment


Effective immediately, the DTE Energy Company Long-Term Incentive Plan as
Amended and Restated Effective May 1, 2014 is amended as follows:


1.    Article 12.01 is amended to read as follows:


12.01    Effect on Awards


(a)    Subject to Section 13.09, the following provisions govern the treatment
of an outstanding award under this Plan upon a Change in Control if the award is
not continued under Section 12.02(a) and is not substituted under Section
12.02(b):


(i)    Options
Each outstanding Option is fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date.


(ii)    Stock Awards
Each outstanding Stock Award is transferable and non-forfeitable on and after a
Control Change Date without regard to whether any Performance Objectives or
other conditions to which the award is subject have been met.


(iii)    Performance Shares
Each outstanding Performance Share award is earned as of a Control Change Date
and will be settled as soon thereafter as practicable.


(iv)    Performance Units
All outstanding Performance Units are earned as of a Control Change Date and
will be settled as soon thereafter as possible.


(b)    Subject to Section 13.09, the following provisions govern the treatment
of an outstanding award under this Plan upon a Change in Control if the award is
continued under Section 12.02(a) or substituted under Section 12.02(b):


(i)    Options
Each outstanding Option is fully exercisable (in whole or in part at the
discretion of the holder) on and after the earlier of:


(A)    The date specified in the Award Agreement; or


(B)    The Participant’s Change in Control Termination.


(ii)    Stock Awards
Each outstanding Stock Award is transferable and non-forfeitable on and after
the earlier of:


(A)    The date specified in the Award Agreement; or


(B)    The Participant’s Change in Control Termination without regard to whether
any Performance Objectives or other conditions to which the award is subject
have been met.


(iii)    Performance Shares
Each outstanding Performance Share award is earned as of the earlier of:


(A)    The date specified in the Award Agreement; or


(B)    The Participant’s Change in Control Termination, and will be settled as
soon thereafter as practicable.


(iv)    Performance Units
Each outstanding Performance Unit Award is earned as of the earlier of:


(A)    The date specified in the Award Agreement; or


(B)    The Participant’s Change in Control Termination, and will be settled as
soon thereafter as practicable.


(c)    Definitions
For purposes of this Article XII:


(i)    Change in Control Termination. A Participant has a Change in Control
Termination if:


(A)    The Participant’s employment is terminated by the Company or a Subsidiary
during the Severance Period other than:


(I)     because of the Participant’s death;


(II)    because the Participant became permanently disabled within the meaning
of, and began receiving disability benefits under, the Company or Subsidiary
sponsored long-term disability plan in effect for, or applicable to, the
Participant immediately prior to the Change in Control;


(III)    under any mandatory retirement policy of the Company or a Subsidiary;
or


(IV)    for Cause;


or


(B)    The Participant terminates his or her employment during the Severance
Period for Good Reason, regardless of whether any other reason, other than
Cause, for the Participant’s termination exists or has occurred, including other
employment.


(ii)    Severance Period. A Severance Period resulting from a Change in Control
is the period beginning on the date the Change in Control occurs and ending on
the earliest of:


(A)
The second anniversary of the Change in Control;



(B)
The Participant’s 65th birthday, if the Participant is subject to the DTE Energy
Mandatory Retirement Policy; or



(C)
The Participant’s death.



(iii)    Good Reason. A Participant terminates employment for Good Reason if the
Participant terminates his or her employment during the Severance Period
following the occurrence of any of the following events during the Severance
Period:


(A)    Failure to elect or reelect to the office, or otherwise maintain the
Participant in a position within the same or higher Executive Grouping Level (as
in existence prior to the Change in Control) with the Company and/or a
Subsidiary, as applicable, which the Participant held immediately prior to the
Change in Control, or the removal of the Participant as Chairman of the Company
(or any successor to the Company) if the Participant was Chairman of the Company
immediately prior to the Change in Control;


(B)    A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and its Subsidiaries as compared to other executives in the same
Executive Grouping Level within the Company or the Subsidiary which the
Participant held immediately prior to the Change in Control;


(C)    A reduction in the Participant’s Base Pay or the opportunity to earn
Incentive Pay from the Company, its Subsidiaries or the failure to pay the
Participant Base Pay or Incentive Pay earned when due;


(D)    The termination or denial of the Participant’s rights to Employee
Benefits or a material reduction in the aggregate scope or value of Employee
Benefits (unless, in the case of Welfare Benefits or Pension Benefits the
termination, denial or reduction applies to all similarly situated employees of
the Company and its Subsidiaries), any of which is not remedied by the Company
within 10 calendar days after the Company receives written notice from the
Participant of the change, reduction or termination;


(E)    Without the Participant’s prior written consent, the Company:


(I)    Requires the Participant to change the Participant’s principal location
of work to any location that is in excess of 300 miles from the location
immediately prior to the Change in Control; or


(II)    Requires the Participant to travel away from the Participant’s office in
the course of discharging the Participant’s responsibilities or duties at least
40% more (in terms of aggregate days in any calendar year or in any calendar
quarter when annualized for purposes of comparison to any prior year) than the
average number of travel days per calendar year that was required of the
Participant in the three full calendar years immediately prior to the Change in
Control;


(iv)    Cause. The Participant’s employment will be considered terminated for
Cause if prior to termination of the Participant’s employment, the Board
reasonably determines, based on a preponderance of the evidence reasonably
available to the Board as of the date the Board adopts the resolution described
below, that the Participant committed or engaged in:


(A)    an intentional act of fraud, embezzlement or theft at a level that
constitutes a felony in connection with the Participant’s duties or in the
course of the Participant’s employment with the Company or a Subsidiary, whether
or not the Participant is convicted or pleads guilty or nolo contender (no
contest) to any related criminal charges;


(B)    Intentional wrongful damage to property of the Company or a Subsidiary;


(C)    Intentional wrongful disclosure of secret processes or confidential
information of the Company or a Subsidiary;


(D)    Intentional wrongful engagement in any Competitive Activity;


(E)     Willful and continued failure by the Participant to substantially
perform the Participant’s duties with the Company that is not cured within 30
days after the Board delivers to the Participant a written demand for
substantial performance specifically identifying the Participant’s failure to
perform; or


(F)    Other intentional activity, including but not limited to a breach of the
Participant’s fiduciary duties with respect to the Company, a Subsidiary, or any
welfare plan or pension plan sponsored by the Company or a Subsidiary;


which, in the reasonable judgment of the Board and based on a preponderance of
the evidence available to the Board is significantly detrimental to the
reputation, goodwill or business of the Company or significantly disrupts the
workplace environment or operation of the Company’s business or administrative
activities.


For purposes of this Article XII, no act or failure to act on the part of a
Participant will be deemed “intentional” if it was due primarily to an error in
the Participant’s judgment or the Participant’s negligence. An act will be
deemed “intentional” only if done or omitted to be done by the Participant not
in good faith and without reasonable belief that the Participant’s action or
omission was in the best interest of the Company.


For purposes of this Article XII, the Participant has not been terminated for
Cause unless and until:


(G)    A meeting of the Board is called and held for the purpose of determining
if the Participant is to be terminated for Cause; and


(H)    The Participant is given reasonable notice of the meeting and an
opportunity to be heard before the Board, with Participant’s counsel if the
Participant so chooses; and


(I)    At that meeting the Board finds, in the good faith opinion of the Board,
that the Participant has committed an act entitling the Board to terminate the
Participant’s employment for Cause; and


(J)    The Participant has been provided a copy of the resolution duly adopted
at that meeting by the affirmative vote of not less than three-quarters of the
Board then in office and specifying in detail the particulars of the Board’s
finding.


The Participant and the Participant’s beneficiaries retain the right to contest
the validity or propriety of the Board’s determination that the Participant’s
employment was terminated for Cause.


(v)    Competitive Activity. Competitive Activity is a Participant’s direct
employment, without the written consent of the Board (or any Committee of the
Board to which the Board delegates its authority in writing), in any business or
enterprise (including the Participant’s own business or enterprise) if:


(A)    The business or enterprise engages in substantial and direct competition
with the Company or any of its Subsidiaries in any state in which the Company or
Subsidiary was engaged in business or actively negotiating to enter business as
of the Participant’s Change in Control Termination; and


(B)    The business’s or enterprise’s sales of any product or service
competitive with any product or service of the Company or any of its
Subsidiaries amounted to 10% of the business’s or enterprise’s net sales for its
most recently completed fiscal year; and


(C)    the Company’s or Subsidiary’s net sales of the competitive product or
service amounted to 10% of the Company’s or Subsidiary’s net sales for its most
recently completed fiscal year; and


(D)    The Board determines the Participant’s employment in the business or
enterprise is detrimental to the Company or any of its Subsidiaries.


“Competitive Activity” does not include the mere ownership of not more than 10%
of the total combined voting power or aggregate value of all classes of stock or
other securities in the enterprise and the Participant’s exercise of rights
resulting from ownership of the stock.


The Board (or its delegate) has sole discretion and authority to determine if a
Participant is engaging in Competitive Activity for purposes of this Article
XII. It is the Participant’s responsibility to provide information sufficient
for the Board (or its delegate) to make these determinations.


(vi)    Incentive Pay. Incentive Pay is the aggregate annual payments of cash or
equity compensation (determined without regard to any deferral election) and
annual vesting of equity compensation, in addition to Base Pay, under any bonus,
incentive, profit-sharing, performance, discretionary pay or similar agreement,
policy, plan, program or arrangement (whether or not funded) of the Company or a
Subsidiary, or any successor, providing economic value on an aggregate basis at
least as favorable to the Participant, in terms of the amount of benefits,
levels of coverage and performance measures and levels of required performance,
as the benefits payable prior to the Change in Control.


(vii)    Base Pay. Base Pay is the Participant’s annual base salary (prior to
any pre-tax deferrals made under any employee benefit plans of the Company) in
effect immediately prior to the Change in Control or immediately prior to the
Participant’s Change in Control Termination, if higher.


2.    Article 12.02 is amended to read as follows:


12.02    Conversion of Outstanding Awards


(a)    Continuation of Plan
If the Change in Control is described in Section 2.06(a) or (b) and the
Surviving Entity or Acquiring Entity is a corporation with common stock publicly
traded on an established U.S. stock exchange, the Board may enter into an
agreement with the Surviving Entity or Acquiring Entity for the Surviving Entity
or Acquiring Entity to adopt and maintain the Plan and to adopt and maintain all
outstanding Award Agreements under the existing terms of the Agreement.
Equitable adjustments will be made to all outstanding Award Agreements to
reflect the Fair Market Value of the Common Stock as of the day before the
Control Change Date and to substitute Common Stock subject to Agreements with
comparable common stock of the Surviving Entity or Acquiring Entity.


(b)    Substitution of Plan
If the Change in Control is described in Section 2.06(a) or (b) and the
Surviving Entity or Acquiring Entity is a corporation with common stock publicly
traded on an established U.S. stock exchange, the Board may enter into an
agreement with the Surviving Entity or Acquiring Entity for the Surviving Entity
or Acquiring Entity to adopt a comparable equity compensation plan and grant new
Awards under that plan in substitution for outstanding Awards under this Plan.
The fair market value of the common stock of the Surviving Entity or Acquiring
Entity subject to the substituted Awards will not be less than the Fair Market
Value of the Common Stock subject to outstanding Awards under this Plan as of
the day before the Control Change Date.


3.    Article 12.03 is amended to read as follows:


12.03    Settlement of Awards


(a)    Options


(i)    If outstanding Options under this Plan are not continued under Section
12.02(a) and are not substituted under Section 12.02(b) and the Options become
exercisable under Section 12.01(a)(i), each Participant with an outstanding
Option will be paid, for each share of Common Stock for which the Participant
holds an outstanding Option, the excess, if any, of the Fair Market Value of the
Common Stock as of the day before the Control Change Date over the exercise
price of the Option.


(ii)    If outstanding Options under this Plan are continued under Section
12.02(a) or substituted under Section 12.02(b), and the Options become
exercisable under Section 12.01(b)(i)(B), the Participant will be paid, for each
share of substituted common stock for which the Participant holds an outstanding
Option, the excess, if any, of the Fair Market Value of the substituted common
stock as of the day before the Participant’s Change in Control Termination over
the exercise price of the Option.


(b)    Stock Awards


(i)    If outstanding Stock Awards under this Plan are not continued under
Section 12.02(a) and are not substituted under Section 12.02(b) and the Stock
Awards become transferable and non-forfeitable under Section 12.01(a)(ii), each
Participant with a Stock Award will be paid, for each share of Common Stock
subject to an outstanding Stock Award, the Fair Market Value of the Common Stock
as of the day before the Control Change Date.


(ii)    If outstanding Stock Awards under this Plan are continued under Section
12.02(a) or substituted under Section 12.02(b), and the Stock Awards become
transferable and non-forfeitable under Section 12.01(b)(ii)(B), the Participant
will be paid, for each share of substituted common stock subject to an
outstanding Stock Award, the Fair Market Value of the substituted common stock
as of the day before the Participant’s Change in Control Termination.


(c)    Performance Shares


(i)    If outstanding Performance Share Awards under this Plan are not continued
under Section 12.02(a) and are not substituted under Section 12.02(b) and the
Performance Share Awards become earned under Section 12.01(a)(iii), an award is
based only on criteria other than Performance Objectives (such as continued
service) is earned in full. The amount of a Performance Share Award based on
Performance Objectives earned is the greater of the amount that would have been
payable on attainment of:


(A)    target levels of performance; or


(B)    actual levels of performance,


using performance through the Control Change Date for purposes of determining
actual levels of performance. Performance Shares will be settled in cash based
on the Fair Market Value of the Common Stock as of the day before the Control
Change Date.


(ii)    If outstanding Performance Share Awards under this Plan are continued
under Section 12.02(a) or substituted under Section 12.02(b) and the Performance
Share Awards become earned under Section 12.01(b)(iii)(B), an award is based
only on criteria other than Performance Objectives (such as continued service)
is earned in full. The amount of a Performance Share Award based on Performance
Objectives earned is the greater of the amount that would have been payable on
attainment of:


(A)    target levels of performance; or


(B)    actual levels of performance,


using performance through the date of the Participant’s Change in Control
Termination for purposes of determining actual levels of performance.
Performance Shares will be settled in cash based on the Fair Market Value of the
substituted common stock as of the day before the Participant’s Change in
Control Termination.


(d)    Performance Units


(i)    If outstanding Performance Unit Awards under this Plan are not continued
under Section 12.02(a) and are not substituted under Section 12.02(b) and the
Performance Unit Awards become earned under Section 12.01(a)(iv), the amount
earned with respect to each award of Performance Units is the greater of the
amount that would have been payable on attainment of:


(A)    target levels of performance; or


(B)    actual levels of performance,


using performance through the Control Change Date for purposes of determining
actual levels of performance. Performance Units will be settled in cash based on
the Fair Market Value of the Common Stock as of the day before the Control
Change Date.


(ii)    If outstanding Performance Unit Awards under this Plan are continued
under Section 12.02(a) or substituted under Section 12.02(b) and the Performance
Unit Awards become earned under Section 12.01(b)(iv)(B), the amount earned with
respect to each award of Performance Units is the greater of the amount that
would have been payable on attainment of:


(A)    target levels of performance; or


(B)    actual levels of performance,


using performance through the date of the Participant’s Change in Control
Termination for purposes of determining actual levels of performance.
Performance Units will be settled in cash based on the Fair Market Value of the
substituted common stock as of the day before the Participant’s Change in
Control Termination.


DTE Energy Company has caused this First Amendment to be executed on the 4th day
of February, 2016.




DTE Energy Company






/S/ Larry E. Steward
____________________________________
Larry E. Steward
Senior Vice President, Human Resources



First Amendment to DTE Energy Company Long-Term Incentive Plan Restated
Effective May 1, 2014 - Page 1 of 1